ORDER
PER CURIAM.
Appellant, Corey M. Harris, (“defendant”) appeals the judgment of the Circuit Court of St. Louis County following a bench trial finding him guilty of various ordinance violations. Defendant was fined $500 for resisting arrest, $500 for assault, $50 for operating a motor vehicle without proof of insurance, $50 for improper automobile registration, and $500 for possession of an altered driver’s license. Defendant’s total fine was $1,600 plus costs. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm in accordance with Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.